Citation Nr: 1115193	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right arm disability.

3.  Entitlement to service connection for a left arm disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a letter dated on the following day, the RO in Atlanta, Georgia informed the Veteran of the decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Atlanta RO.] 

The Veteran testified at a hearing which was chaired by the undersigned Acting Veterans Law Judge at the Atlanta RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Following the hearing, the Veteran submitted additional evidence to the Board.  The Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

In a statement dated in October 2009, the Veteran requested that the issue of entitlement to service connection for hidradenitis suppurativa be added to his claim.  This issue has not been addressed by the RO and is referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

The issue of entitlement to service connection for a left arm disability is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Competent and credible evidence of record indicates that the degenerative joint disease of the Veteran's cervical spine and the disc disease of his lumbosacral spine are due to his military service.

2.  Competent and credible evidence of record indicates that radiculopathy of the Veteran's right upper extremity is due to his military service.  


CONCLUSIONS OF LAW

1.  Cervical spine degenerative joint disease and lumbosacral disc disease were incurred in active service.  38 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Radiculopathy of the right upper extremity was incurred in active service.  38 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Herein, the Board grants service connection for a back disability and peripheral neuropathy of the right arm.  In light of this complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist the Veteran is necessary.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

During the October 2010 hearing, the Veteran testified that he fell during a basic training exercise and injured his back.  He further testified that he began having problems with his arms following this incident.  See the October 2010 hearing transcript, page 3.  The Board notes that the Veteran's service treatment records support his testimony.  Specifically, the service treatment records document that the Veteran complained of neck pain and was diagnosed with a neck strain in March 1973.  In February 1974, the Veteran was treated for complaints of pain in the bilateral upper extremities.  During his June 1980 separation examination, the Veteran reported that he has had recurrent back pain.  Based on the above, the Board finds that an in-service injury has been demonstrated. 

Currently, the Veteran has been diagnosed with degenerative joint disease of his cervical spine and disc disease of his lumbosacral spine.  See, e.g., February 2009 X-ray reports.  See also, e.g., report of magnetic resonance imaging (MRI) completed on the Veteran's spine in October 2009, which revealed a L5-S1 radical annular tear and disc protrusion as well as segmental spinal canal stenosis from C4 to C7.  With respect to the Veteran's right arm disability, a November 2005 electromyogram revealed right cervical radiculopathy.  Radiculopathy of the right upper extremity was confirmed in November 2010.  

Based on the above, the Board finds that evidence of a current disability and an in-service injury, the first two Shedden elements, have been demonstrated.  Additionally, as the Board will discuss in further detail in the remainder of this decision, the record currently contains several opinions which address the third Shedden element-that of a nexus between the claimed in-service disease or injury and the current disability.  

Specifically, after conducting a physical examination and reviewing the Veteran's medical records in August 2009, L.B.S., D.C., reported that the Veteran has chronic neck pain and low back pain which "began 40 years ago with gradual onset and has been getting worse."  According to this medical professional, the diagnosis is spinal segmental dysfunction with intervertebral disc syndrome and bilateral radiculopathy.  He concluded that, because the Veteran was on active duty when the symptoms began (and such complaints are documented in the record), his cervical spine condition should be rated as service connected. 

Also included in the claims folder is an August 2009 report.  According to this document, after reviewing the Veteran X-rays, an MRI and conducting a physical examination, Dr. C.M. indicated that "the pain the [Veteran] is experiencing in his neck, mid and lower back are substantiated by earlier radiology reports and clinical history.  The nature of the extent of the degeneration in his cervical, thoracic and lumbar spine are extensive and are likely due to injuries he sustained earlier in his career."  

The Board acknowledges that the record also includes a VA examination report from March 2010.  In this report, the VA examiner stated that a physical examination of the Veteran was not required, but that his opinion was based on a review of the claims folder.  After conducting this review, the examiner stated that he "could not find any evidence of [the Veteran] being treated for neck or back pain" during service.  While it was noted that the Veteran complained of a back condition in August 1967 and May 1977, the examiner indicated that these complains arose prior to his enlistment in August 1977.  As noted in the Introduction, the Veteran served on active duty from December 1972 to August 1980, the VA examiner's assessment that these injuries occurred prior to service is therefore inaccurate. 

In discussing the Veteran's cervical spine disability in particular, the March 2010 VA examiner indicated that the MRI findings from October 2009, along with plain X-rays of the cervical spine, are consistent with "findings of an aging spine and there is no reason to believe that they were caused by trauma.  Hence, it is [not] as likely as not that his cervical spine degenerative disc disease . . . began during military service or is related to his service career." 

In addition, the March 2010 VA examiner also noted that the Veteran has "well maintained disc spaces and no evidence of disease in the upper lumbar vertebrae with the exception of L5-S1" and that an October 2009 MRI did not reveal any evidence that trauma caused the Veteran's low back disability.  As a result, the examiner concluded that the Veteran "had a preexisting low back condition that was aggravated while he was in the service leading to [the] recurrent low back pain he complained of at his separation exam.  However, over the years his back aged reasonably well and the aggravating factors relative to his military career would have ceased."  The examiner noted that the Veteran's "preexisting back condition could have resulted in the meager findings of an annular tear at the L4-S1 level 40 years after his initial symptoms with the rest of his spine remaining."  The examiner then stated that it is less likely as not that the lumbar spine degenerative disc disease began during service, is related to service, or was aggravated during military service.

However, in support of his claim, the Veteran has also submitted the November 2010 opinion of S.A.S., M.D.  According to this report, Dr. S.A.S. diagnosed cervical spine degenerative joint disease at C4-C7, lumbosacral disc disease with disc herniation at L5-S1 and with an annular tear, and right cervical radiculopathy.  Dr. S.A.S. indicated that the Veteran's back and right arm disabilities had their onset while he was on active duty; that these disabilities are not due exclusively to normal aging; and, that his current disabilities are related to the injuries he sustained while on active duty.  

In the November 2010 report, Dr. S.A.S. also commented on the VA examiner's opinion that the Veteran's cervical spine disability is the result of the natural aging process.  In disagreeing with this assessment, Dr. S.A.S. noted that, if the Veteran's "cervical spine disease were due to natural aging, one would expect to find a similar amount of the disease in the remainder of the spine" but in fact there is no lumbar [degenerative joint disease].  "Since there is cervical but not lumbar [degenerative joint disease], one would then inquire if trauma might play a role and indeed that is the case."  Dr. S.A.S. also noted that the MRI of the Veteran's cervical spine revealed normal C2-3 and C3-4 and that, if the Veteran's current disability "were due to normal aging, one would expect more diffuse disease and less focal disease." 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

In this case, the Board places greater weight of probative value on the November 2010 opinion of Dr. S.A.S. than on the opinion of the March 2010 VA examiner.  As noted above, Dr. S.A.S. examined the Veteran and provided an explanation for why the Veteran's spine and right arm disabilities were related to his military service.  Dr. S.A.S.'s opinion is consistent with the evidence of record-and with the Veteran's competent complaints.  While the March 2010 VA examiner did not render an opinion as to the etiology of the Veteran's right arm disability claim, his conclusion that the Veteran entered service with a pre-existing back disability was factually incorrect and appears to have played a major role in the formation of his opinion.  Furthermore, the VA examiner's opinion that the Veteran's cervical spine disability is due to the natural aging process was clearly and adequately refuted by Dr. S.A.S. with appropriate citations to relevant portions of the record.  

As noted above, the record also contains an August 2009 medical opinion from Dr. C.M., and an August 2009 opinion from Dr. L.B.S.  While both of these opinions provide fewer details than the November 2010 opinion of Dr. S.A.S., both are favorable to the Veteran's claim and accurately report the Veteran's medical history.  As a result, these opinions are also more probative than the opinion of the March 2010 VA examiner.  Accordingly, the third Shedden element has been met for the Veteran's back and right arm disability claims. 

In summary, for the reasons and bases expressed above, the Board has concluded that the evidence supports the Veteran's claims of entitlement to service connection for a back disability and a right arm disability.  These benefits sought on appeal are accordingly granted.


ORDER

Entitlement to service connection for degenerative joint disease of the cervical spine and disc disease of the lumbosacral spine is granted.

Entitlement to service connection for radiculopathy of the right upper extremity is granted. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to service connection for a left arm disability must be remanded for further evidentiary development.  

During the October 2010 hearing, the Veteran testified that his left arm disability is being caused by his back disability.  See the hearing transcript, page 17.  As previously discussed herein, the Board finds that the evidence of record supports the grant of service connection for a back disability.  The record does not indicate, however, that the Veteran has received appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 (the VCAA) of what the evidence must show to substantiate his claim on a secondary service connection basis. 

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

The evidence of record also indicates that the Veteran receives benefits from the Social Security Administration (SSA). VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  While a copy of the April 2006 notice of SSA decision is of record, the medical and legal documents pertaining to this grant of benefits have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2010).

Furthermore, the Veteran's service treatment records indicate that he complained of pain in his left arm in February 1974.  The Veteran has complained of numbness in his left arm and hand on multiple occasions.  See, e.g., a March 2006 VA treatment record.  See also, e.g., a November 2005 MRI report.  The record does not, however, contain a current diagnosis of a left arm disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted].  

Under these circumstances, a VA examination must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Furthermore, during the October 2010 hearing, the Veteran testified that has been receiving private treatment that has been approved by the Augusta VA Medical Center.  See the hearing transcript, page 17.  Accordingly, on remand, any additional treatment records pertaining to the Veteran's left arm should be associated with his claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish service connection on a secondary basis for a left arm disability as due to his now service-connected back disabilities.  

2.  Obtain a copy the SSA decision awarding benefits to the Veteran-as well as the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

3.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his left arm disability since November 2010.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  The Board is also particularly interested in copies of records of left arm treatment that the Veteran may have received from the VA Medical Center in Augusta, Georgia since February 2010.  All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder.

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any left arm disability, to include peripheral neuropathy, which the Veteran may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

The examiner should opine as to whether any left arm disability shown on examination is at least as likely as not (50 percent probability or greater) related to a disease or injury in service or was caused, or aggravated, by the now service-connected spine disabilities.  

5.  Following completion of the above, adjudicate the issue of entitlement to service connection for a left arm disability, to include as secondary to the now service-connected back disabilities.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


